Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150055417A (hereby referred to as KR ‘417) in view of US 20160011506 A1 (hereby referred to as Gu).
Regarding Claim 10, KR ‘417 discloses a photosensitive resin composition (paragraph 0010-0011) comprising an alkali-soluble resin (“solubility in the developer is sufficient to facilitate pattern formation”, paragraph 0067 and “exhibits excellent alkali developability”, paragraph 0051) including a cardo-based binder resin having a specific repeating unit (paragraph 0035). Specifically, KR ‘417 teaches the repeat units represented by Formulas 1 and 2 of the instant application (see Formulas 1 and 2 of KR ‘417). However, KR ‘417 does not teach the inclusion of quantum dots in the resin composition to make the resin self-emissive. Gu discloses a photosensitive resin composition that includes quantum dots dispersed in the photosensitive resin composition (Gu, paragraph 0006). KR ‘417 and Gu are analogous art because both references pertain to photosensitive resin compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include quantum dots, as taught by Gu, in the photosensitive resin composition disclosed by KR ‘417 because quantum dots have excellent optical properties, such as high 
Regarding Claim 12, KR ‘417 discloses that the photosensitive resin composition further comprises a photopolymerizable compound, a photopolymerization initiator, and a solvent (paragraph 0021).
Regarding Claim 13, KR ‘417 discloses that the cardo-based resin is contained in an amount of 1 to 40 percent by weight in the photosensitive resin composition (paragraph 0023 and 0067).
Regarding Claim 17, KR ‘417 discloses a photocuring pattern made of the photosensitive resin composition, including a color filter (paragraph 00182).
Regarding Claim 18, KR ‘417 discloses an image display device comprising the photocured pattern, which includes a color filter made from the photosensitive resin composition (paragraph 00182-00183).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150055417A (hereby referred to as KR ‘417) in view of US 20160011506 A1 (hereby referred to as Gu) as applied to claim 10 above, and further in view of WO 2017057813 A1 (hereby referred to as WO ‘813).
Regarding Claim 11, neither KR ‘417 nor Gu disclose a cardo-based binder resin possessing the structure of Formulas 5 and 6 of the instant application. WO ‘813 discloses Formulas 5-8 (paragraph 80-100 of the original copy), which when reacted with the carboxylic acid dianhydride represented by Formula 9 of WO ‘813, would yield a repeat unit the matches the description of Formulas 5 and 6 of the instant application (WO ‘813, paragraph 0071 of the English translation). KR ‘417, Gu, and WO ‘813 are analogous art because the references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150055417A (hereby referred to as KR ‘417) in view of US 20160011506 A1 (hereby referred to as Gu) as applied to claim 12 above, and further in view of US 4495276 A (hereby referred to as Takimoto).
Regarding Claims 14 and 15, KR ‘417 (when modified with the teaches of Gu, as described above) teaches a self-emissive photosensitive resin composition comprising a cardo-based binder resin and further comprising photopolymerizable compounds, photopolymerization initiators, and solvents. However, KR ‘417 and Gu do not disclose that the composition comprises scattering particles. Takimoto teaches photosensitive materials wherein crystalline metal oxides are dispersed in a binder resin (Takimoto, Col. 3 Line 6-31). Specifically, Takimoto teaches the use of ZnO, TiO2, SnO2, Al2O3, In2O3, SiO2, ZrO2, MgO, BaO, and MoO3. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150055417A (hereby referred to as KR ‘417) in view of US 20160011506 A1 (hereby referred to as Gu) as applied to claim 10 above, and further in view of US 20120161088 A (hereby referred to as Choi).
Regarding Claim 16, KR ‘417 discloses a comparison of the cardo-based binder resin used in the photosensitive resin composition with an acrylic binder resin, but does not disclose the use of both in the photosensitive resin composition. Gu is also silent in regards to the use of acrylic-based binder resins. Choi teaches a photosensitive resin composition wherein the binder resin comprises a cardo-based resin, an acrylic-based resin, or a combination thereof (Choi, paragraph 0078). KR ‘417, Gu, and Choi are analogous art because the references relate to photosensitive resin compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an acrylic binder resin with a cardo-based binder resin, as taught by Choi, in the photosensitive resin composition disclosed by KR ‘417 (modified to include the teachings of Gu, as described above) because the combination of a cardo-based and acrylic-basic binder resin can exhibit excellent developability and may provide a color filter pattern having excellent pattern-forming ability while inhibiting undercut generation (see Choi, paragraph 0100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                        

/PETER L VAJDA/Primary Examiner, Art Unit 1737
01/28/2022